J-S42039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HERMAN VILLAFANE                           :
                                               :
                       Appellant               :   No. 432 EDA 2020

      Appeal from the Judgment of Sentence Entered December 18, 2019
                in the Court of Common Pleas of Chester County
             Criminal Division at No(s): CP-15-CR-0004261-2018


BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED: JANUARY 22, 2021

        Herman Villafane (“Villafane”) appeals from the judgment of sentence

imposed following his convictions of robbery, simple assault, and retail theft.1

We affirm.

        On November 30, 2018, at approximately 9:15 a.m., Villafane and

Kristin Pacropis (“Pacropis”) arrived at the ACME Markets (“ACME”) located at

the West Goshen Shopping Center in West Chester, Pennsylvania. Pacropis

remained in the vehicle as Villafane entered ACME. After Villafane had entered

ACME, Betty Tacket (“Tacket”), an ACME employee, observed Villafane placing

various pharmaceutical and cleaning items into his cart.        Tacket followed

Villafane throughout the store, and saw Villafane bypass the checkout lines


____________________________________________


1   18 Pa.C.S.A. §§ 3701(a)(1)(iv), 2701(a)(1), 3929(a)(1)
J-S42039-20


and proceed towards the exit. As Villafane exited, Tacket shouted for Calin

Bailey (“Bailey”), another ACME employee, to stop Villafane. Bailey grabbed

the cart and Villafane released it.

      Villafane ran out of the store, and Bailey followed him. When Bailey

caught up to Villafane, Villafane placed Bailey in a headlock and punched

Bailey in the head multiple times. During this time, Pacropis approached in

her vehicle. Villafane released Bailey, entered Pacropis’s vehicle, and together

they drove away. At some point thereafter, the police arrived and called an

ambulance for Bailey.     Bailey was taken to Chester County Hospital and

treated for bruising to his head.

      Later that day, Villafane was arrested and charged with two counts of

robbery, and one count each of retail theft, criminal conspiracy, and simple

assault. Villafane filed an Omnibus Pre-Trial Motion, which included, inter alia,

a Motion to Dismiss one count of robbery. The trial court granted Villafane’s

Motion to Dismiss one of the robbery counts. Prior to trial, the Commonwealth

withdrew the charge of criminal conspiracy.

      A jury found Villafane guilty of robbery, simple assault, and retail theft.

The trial court deferred the sentencing hearing and ordered the preparation

of a pre-sentence investigation report (“PSI”).




                                      -2-
J-S42039-20


        On December 18, 2019, the trial court sentenced Villafane, in the

aggravated range, to five to ten years in prison for his robbery conviction.2

On December 27, 2019, Villafane filed a Motion to Modify and Reduce

Sentence in which he claimed, inter alia, that the trial court considered

Villafane’s exercise of his right to a jury trial as an improper sentencing factor.

The trial court denied Villafane’s Motion.       Villafane filed a timely Notice of

Appeal3 and court-ordered Pa.R.A.P. 1925(b) Concise Statement of errors

complained of on appeal.

        Villafane now raises the following issues for our review:

        1. Was evidence presented at trial insufficient to prove [r]obbery,
        count 2, 18 Pa.C.S.A. § 3701(a)(1)(iv), and [s]imple [a]ssault,
        count 5, 18 Pa.C.S.A. § 2702(a)(1)?

        2. Did the trial court abuse its discretion in sentencing [Villafane]
        to five to ten years [of] confinement when it inappropriately
        considered [Villafane]’s assertion of his right to trial?

Brief for Appellant at 5.

        In his first claim, Villafane challenges the sufficiency of the evidence




____________________________________________


2   The remaining offenses merged for sentencing purposes.

3 Villafane purports to appeal from the trial court’s December 30, 2019, Order
denying his post-sentence Motion. However, in criminal matters, an appeal
properly lies from the imposition of the judgment of sentence.            See
Commonwealth v. Shamberger, 788 A.2d 408, 410 n.2 (Pa. Super. 2001)
(en banc) (citation omitted). We have corrected the caption accordingly.


                                           -3-
J-S42039-20


supporting his robbery and simple assault convictions.4           Id. at 12-13.

Villafane argues that the Commonwealth failed to establish that he had

intended to cause, or did cause, bodily harm to Bailey. Id. at 13-14. Villafane

acknowledges Bailey’s testimony that Villafaine had placed Bailey in a

headlock and punched Bailey twice in the head.          Id.   However, Villafane

contends that the injuries sustained by Bailey “do not rise to the level of bodily

injury as contemplated in the statute[s].” Id. at 14-15.

              The standard we apply in reviewing the sufficiency of the
       evidence is whether viewing all the evidence admitted at trial in
       the light most favorable to the verdict winner, there is sufficient
       evidence to enable the fact-finder to find every element of the
       crime beyond a reasonable doubt. In applying [the above] test,
       we may not weigh the evidence and substitute our judgment for
       a fact-finder.    In addition, we note that the facts and
       circumstances established by the Commonwealth need not
       preclude every possibility of innocence. Any doubts regarding a
       defendant’s guilt may be resolved by the fact-finder unless the
       evidence is so weak and inconclusive that as a matter of law no
       probability of fact may be drawn from the combined
       circumstances. The Commonwealth may sustain its burden of
       proving every element of the crime beyond a reasonable doubt by
       means of wholly circumstantial evidence. Moreover, in applying
       the above test, the entire record must be evaluated and all
       evidence received must be considered. Finally, the [trier] of
       fact[,] while passing upon the credibility of witnesses and the
____________________________________________


4 In the Argument section of his brief, Villafane titles this claim as a challenge
to the weight of the evidence.          Brief for Appellant at 12; See also
Commonwealth v. Widmer, 744 A.2d 745, 751-52 (Pa. 2000) (stating that
sufficiency of the evidence claims are distinct from weight of the evidence
claims, as there are different standards of review as well as separate
remedies). To the extent that Villafane raises a weight of the evidence claim,
it is waived, because Villafane did not raise it in a post-sentence motion before
the trial court. See Commonwealth v. Sherwood, 982 A.2d 483, 494 (Pa.
2009) (stating that when an appellant fails to raise a weight claim before the
trial court, such a claim is waived).

                                           -4-
J-S42039-20


      weight of the evidence produced, is free to believe all, part or none
      of the evidence.

Commonwealth v. Smith, 97 A.3d 782, 790 (Pa. Super. 2014) (citation

omitted).

      The Crimes Code, in relevant part, provides that “[a] person is guilty of

robbery if, in the course of committing a theft, he … (iv) inflicts bodily injury

upon another or threatens another with or intentionally puts him in fear of

immediate bodily injury[.]” 18 Pa.C.S.A. § 3701(a)(1)(iv).

      Additionally, the Crimes Code provides that “[a] person is guilty of

assault if he: (1) attempts to cause or intentionally, knowingly or recklessly

causes bodily injury to another.” 18 Pa.C.S.A. § 2701(a)(1). “Bodily injury”

is defined as “[i]mpairment of physical condition or substantial pain.”        18

Pa.C.S.A. § 2301.

      In its Opinion, the trial court addressed Villafane’s sufficiency claims as

follows:

             The evidence introduced at trial established the following:
      On November 30, 2018, [Villafane] asked [] Pacropis to take him
      to the A[CME] located in West Goshin Township, which is in
      Chester County[,] Pennsylvania. They arrived at approximately
      9:15 a.m. [] Pacropis stayed in the car and [Villafane] went into
      the store. [Tacket] saw [Villafane] swiping items off the shelf from
      the aisle where medicine was displayed and put them in his cart.
      [Villafane] then left the store without going to the register area
      and paying for the items. He exited out of the doors[,] where an
      employee, [] Bailey, was vacuuming the carpet. [Tacket] yelled
      for [] Bailey to stop [Villafane]. [] Bailey ran after [Villafane] and
      got a hold of the cart. [Villafane] pushed the cart at [Bailey] in
      an attempt to get [Bailey] to let go. When that did not work,
      [Villafane] put [] Bailey in a headlock and punched him on the side
      of his head. [] Bailey could not breathe and he [] thought

                                      -5-
J-S42039-20


      [Villafane] was going to kill him. [Villafane] released him, [] got
      into [] Pacropis’[s] car[,] and they drove away. When [Villafane]
      entered the car, he told [] Pacropis that he hit someone in order
      to get away.

            After the incident, [] Bailey was upset, scared and shaking,
      and he had a red mark on his neck and a lump the size of a golf
      ball on the side of his head. Police arrived at the scene, an
      ambulance was called for [] Bailey, [and he was subsequently]
      taken to the hospital. The red lump on his head remained for
      several days. In addition, Bailey was sore, his head was throbbing
      and he had a headache for several days after the incident. []
      Bailey, who worked at the A[CME] for twelve years prior to this
      [incident], no longer works there because he is scared to return.

             … [T]he items [Villafane] attempted to steal were scanned
      and totaled by A[CME] employees. The total value of the items
      [Villafane] attempted to take was $2,117.22.

             Based on the record, it is clear that the Commonwealth
      presented [] testimony and evidence from which the jury could
      find that every element of the crimes of [r]obbery and [s]imple
      [a]ssault were established beyond a reasonable doubt. Even
      though [Villafane claims] that [he] never struck [] Bailey, it is
      clear that the jury found [] Bailey credible and determined that
      [Villafane]’s version of events was not credible. It is within the
      jury’s province to do so. In addition, [] Pacropis corroborated []
      Bailey’s version of events when she testified that [Villafane]
      admitted to her that he “hit that guy” in order to get away….

Trial Court Opinion, 4/21/20, at 4-5.

      We agree with and adopt the trial court’s well-reasoned Opinion in

regards to Villafane’s first claim.     See id.   Moreover, to the extent that

Villafane contends that the Commonwealth failed to prove that Bailey suffered

actual injury, his argument is without merit for the reasons stated by the trial

court. See id.; see also Commonwealth v. Richardson, 636 A.2d 1195,

1196 (Pa. Super. 1994) (concluding that the Commonwealth had presented



                                      -6-
J-S42039-20


sufficient evidence of bodily injury where the appellant had punched the victim

in the face and caused pain for a few days).

      Additionally, even if the Commonwealth’s evidence did not establish

actual injury, it established an attempt to cause injury, as Villafane had placed

Bailey in a headlock and punched Bailey in the head. See Commonwealth

v. Martuscelli, 54 A.3d 940, 948-49 (Pa. Super. 2012) (stating that “it is

sufficient to support a conviction [of simple assault] if the Commonwealth

establishes an attempt to inflict bodily injury[,]” and that such attempt may

be shown by circumstances reasonably suggesting that a defendant intended

to cause injury); see also Commonwealth v. Brunson, 938 A.2d 1057,

1060-61 (Pa. Super. 2007) (concluding that the Commonwealth had

demonstrated an attempt to cause bodily injury where the defendant had

grabbed the victim’s neck and punched him in the head). Thus, to the extent

that Villafane contends that the Commonwealth failed to prove that he

attempted to cause injury to Bailey, his argument is without merit.

Accordingly, we cannot grant Villafane relief on this claim.

      In his second claim, Villafane argues that the trial court abused its

discretion in considering his decision to go to a trial as a sentencing factor.

Brief for Appellant at 11. Villafane directs our attention to the trial court’s

following statement at sentencing:

      What we do know is that he was intellectually disabled when you
      had him go through the trauma of testifying. You have the right
      to trial, but that young man in this case that really is contrary to
      your opinion, it looked solid. It’s a very strong Commonwealth

                                      -7-
J-S42039-20


      case. The jury thought so too. I don’t know what they offered
      you. Maybe it was high, but that young man had to go through
      the gauntlet of testifying. So his initial trauma of this assault
      which may have been a bam[-]bam thing from your perspective,
      it becomes a horrible issue where he has to testify at a pretrial
      and trial. That’s wrong.

Id. at 16 (quoting N.T. (Sentencing Hearing), 12/18/19, at 26).

      Villafane challenges the discretionary aspects of his sentence, from

which there is no absolute right to appeal. See Commonwealth v. Moury,

992 A.2d 162, 170 (Pa. Super. 2010) (stating that a claim of whether the trial

court considered a defendant’s exercise of his right to a jury trial, as a

sentencing factor, is a challenge to the discretionary aspects of his sentence).

Rather, when an appellant challenges the discretionary aspects of his

sentence, we must consider his brief on this issue as a petition for permission

to appeal. Commonwealth v. Yanoff, 690 A.2d 260, 267 (Pa. Super. 1997);

see also Commonwealth v. Tuladziecki, 522 A.2d 17, 18 (Pa. 1987). Prior

to reaching the merits of a discretionary sentencing issue,

      [this Court conducts] a four-part analysis to determine: (1)
      whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
      has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Moury, 992 A.2d at 170 (quotation marks and come citations omitted).

      Here, Villafane filed a timely Notice of Appeal, preserved his claim in his

post-sentence Motion to Modify and Reduce Sentence, and included a Rule



                                      -8-
J-S42039-20


2119(f) Statement in his brief. Additionally, Villafane’s claim that the trial

court relied on an impermissible factor, i.e., his decision to exercise his right

to a jury trial, raises a substantial question for our review. See Moury, 992

A.2d at 170 (stating that “[a] court’s reliance on a defendant’s decision to go

to trial rather than accept a plea bargain … presents a substantial question.”).

Thus, we will review Villafane’s discretionary sentencing claim.

      We adhere to the following standard of review:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias, or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Robinson, 931 A.2d 15, 26 (Pa. Super. 2007) (citation

omitted).

      “In every case in which the court imposes a sentence for a felony … the

court shall make as part of the record, and disclose in open court at the time

of sentencing, a statement of the reasons or reasons for the sentence

imposed.”   See Commonwealth v. Mouzon, 812 A.2d 617, 620-21 (Pa.

2002) (plurality) (quoting 42 Pa.C.S.A. § 9721(b)). “[T]he [trial] court shall

follow the general principle that the sentence imposed should call for

confinement that is consistent with the protection of the public, the gravity of

the offense as it relates to the impact on the life of the victim, and on the

community, and the rehabilitative needs of the defendant.”         42 Pa.C.S.A.

                                      -9-
J-S42039-20


§ 9721(b); see also Commonwealth v. McClendon, 589 A.2d 706, 713 (Pa.

Super. 1991) (stating that “the court should refer to the defendant’s prior

criminal     record,    age,   personal   characteristics   and    potential   for

rehabilitation.”).     “A sentencing court may consider any legal factor in

determining that a sentence in the aggravated range should be imposed. …

[T]he sentencing judge’s statement of reasons on the record must reflect this

consideration….” Commonwealth v. Stewart, 867 A.2d 589, 592-93 (Pa.

Super. 2005) (citation omitted). Further, the trial court must consider the

Sentencing Guidelines. Commonwealth v. Sheller, 961 A.2d 167, 190 (Pa.

Super. 2008).

      Here, the trial court addressed Bailey’s intellectual disability and the

impact that Villafane’s assault had on Bailey.       The trial court stated the

following:

      Okay, under 42 [Pa.C.S.A. § 9721], the [c]ourt shall consider the
      principle sentence should [sic] call for the protection of the public,
      the gravity of the offense as it relates to the impact of the
      community and the rehabilitative needs of the defendant. I look
      at the man. I look at the crime, the effect o[n] the victim[.] You
      know, it’s a shame [Bailey] isn’t here today, because I would have
      addressed him directly. He showed courage in testifying. I’m
      really disheartened by the fact this young man who worked for 12
      years at an A[CME] hasn’t gone to work since this incident, and if
      it happened the way [] Villafane claims that he never had contact
      with him, I don’t think that would be the case. I think [Bailey]
      had a traumatic experience and the jury found it that way. It’s
      something he’s going to live with the rest of his life. My message
      back to him is he went through this trial and testified and he
      showed the courage through that. He can do anything. He can
      be a bagger again. This is unique, weird, thing that I don’t think
      happened normally. … [Bailey] stopped this guy. [Normally, you


                                      - 10 -
J-S42039-20


      don’t] think a retail theft would blow up to the point where he’s
      choked and punched and terrified by it.

                                      ***

              [Villafane] assault[ed] an intellectually disabled person.
      Now, in a delicate area, I think your attorney made a good
      argument. How are you suppose[d to] know in a matter of
      moments that [Bailey] is intellectually disabled. That may be true.
      What you did know is that he was intellectually disabled when you
      had him testify[.] You have the right to trial, but th[is case was]
      a very strong Commonwealth case. The jury thought so too. I
      don’t know what they offered you, maybe it was high, but that
      young man had to go through the gauntlet of testifying. So his
      initial trauma of this assault which may have been a bam[-]bam
      thing from your perspective, it becomes a horrible issue where he
      has to testify at a pretrial and trial. I can consider that his
      intellectual disability is an aggravating factor.

N.T. (Sentencing hearing), 8/5/20, at 23-24, 26-27 (citations omitted). We

conclude that this exchange signifies that the trial court considered Villafane’s

conduct as it relates to the impact on the life of the victim, rather than

Villafane’s decision to stand trial. See 42 Pa.C.S.A. § 9721 (providing that

“the trial court shall [consider] … the gravity of the offense as it relates to the

impact on the life of the victim.”) (emphasis added).

      Moreover, the record reflects that the trial court complied with the

requirements of 42 Pa.C.S.A. § 9721(b), and considered all relevant

sentencing factors, when it imposed Villafane’s sentence.               See N.T.

(Sentencing Hearing), 8/5/20, at 2-3, 11-12, 24-30 (wherein the trial court

detailed its consideration of Villafane’s PSI, Villafane’s prior criminal record,

Villafane’s history with drugs and alcohol, the gravity of Villafane’s offense as

it relates to the impact on the life of Bailey, and Villafane’s family history,

                                      - 11 -
J-S42039-20


Villafane’s prior conduct in prison, and several other factors); see also

Commonwealth v. P.L.S., 894 A.2d 120, 133 (Pa. Super. 2006) (stating that

even if the trial court considered an inappropriate factor at sentencing, “the

trial court offered significant other support for sentencing in excess of the

guidelines[.]”); Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. 1988)

(explaining that where a sentencing judge has considered the PSI, it is

presumed that they are “aware of relevant information regarding the

defendant’s character and weighed those considerations along with mitigating

statutory factors.”). Therefore, we conclude that the trial court did not abuse

its discretion in imposing Villafane’s sentence and that Villafane’s challenge to

the discretionary aspects of his sentence is without merit.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/22/21




                                     - 12 -